       Case 3:17-cv-02035-HZ        Document 73   Filed 07/29/19   Page 1 of 12




Michael Fuller, OSB No. 09357
OlsenDaines
michael@underdoglawyer.com
Direct 503-743-7000

Robert S. Sola, OSB No. 844541
Robert S. Sola, P.C.
rssola@msn.com
Telephone 503-295-6880

Kelly D. Jones, OSB No. 074217
The Law Office of Kelly D. Jones
kellydonovanjones@gmail.com
Direct 503-847-4329

Jeffrey B. Sand, admitted pro hac vice
Weiner & Sand, LLC
js@atlantaemployeelawyer.com
Telephone: 404-205-5029

Attorneys for Plaintiff Matthew Sponer




                           UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON

                                   PORTAND DIVISION


MATTHEW SPONER,                               Case No. 3:17-cv-02035-HZ

                  Plaintiff,                  PLAINTIFF’S MOTIONS IN LIMINE
                                              AND MEMORANDUM IN
      v.                                      SUPPORT

EQUIFAX INFORMATION SERVICES,
LLC and WELLS FARGO BANK N.A.,

                     Defendants.




PAGE 1 – PLAINTIFF’S MOTIONS IN LIMINE AND MEMORANDUM IN SUPPORT
        Case 3:17-cv-02035-HZ         Document 73       Filed 07/29/19     Page 2 of 12




                                  LR 7-1 CERTIFICATION

       The parties conferred on these motions as required by LR 7-1, but were unable to reach

an agreement on any of the following motions.

                                           MOTIONS

       Plaintiff requests an order granting the following motions in limine.

I.     Motion One: Plaintiff moves to exclude testimony, evidence, or reference to
       settlements with or claims Plaintiff made against Equifax.

       Equifax Information Services, LLC (“Equifax”) was also named as a defendant in this

case. Plaintiff reached a confidential settlement with Equifax. The claims and settlement with

Equifax are not relevant and would cause confusion and delay.

       The claims against Equifax were based on different conduct and different legal

requirements than the claims against Wells Fargo. Equifax is a credit reporting agency (“CRA”).

The FCRA provisions that apply to CRAs are different than those that apply to furnishers, such

as Wells Fargo. Plaintiff’s claims against Equifax were based on its preparation of consumer

reports with inaccurate information, contrary to FCRA, § 1681e(b). Those reports contained

inaccurate fraudulent information besides the Wells Fargo account. Plaintiff also claimed that

Equifax failed to correct disputed information, contrary to FCRA, § 1681i(a). This failure also

pertained to fraudulent information other than the Wells Fargo account.

       Neither of those FCRA sections apply to Wells Fargo. Plaintiff’s claims against Wells

Fargo are based on FCRA, § 1681s-2(b), which only applies to furnishers.

       Moreover, Wells Fargo was not the furnisher of the other fraudulent account information

on which Plaintiff’s claims against Equifax were based. Wells Fargo had no connection at all to

that information or the claims based on that information.

       Thus, Plaintiff’s claims against Equifax were based on entirely different conduct, by a



PAGE 2 – PLAINTIFF’S MOTIONS IN LIMINE AND MEMORANDUM IN SUPPORT
         Case 3:17-cv-02035-HZ          Document 73       Filed 07/29/19      Page 3 of 12




different party, based on different facts and credit information, and based on different legal

requirements than the claims against Wells Fargo. The claims against Equifax are simply not

relevant to the claims against Wells Fargo.1

       Evidence is relevant only if “tending to make the existence of any fact that is of

consequence to the determination of the action more probable or less probable than it would be

without the evidence.” Fed. R. Evid. 401. The issues for the jury are whether Wells Fargo

violated the FCRA provisions that apply to its actions, and the damages caused by the violations.

Evidence relating to claims and settlement with a different party based on different conduct, facts

and legal standards would not tend to prove or disprove the issues involving Wells Fargo.

       Plaintiff’s evidence at trial will be focused on Wells Fargo’s violations. Plaintiff will not

present evidence regarding violations or damages (assuming there were any) caused by other

parties. The jury instructions and the verdict form will ask the jury to determine only whether

Wells Fargo violated the FCRA and any damages that were caused by Wells Fargo’s violations.

       This Court has granted virtually identical motions in limine in FCRA cases. In

Kirkpatrick v. Equifax Info. Serv., LLC, U.S. Dist. Ct. (Or.) Case No. CV 02-1197-MO, Judge

Mosman granted a motion in limine to preclude evidence of claims against and settlements with

other defendants. In 2007, Judge Jones granted a similar motion in limine in a trial against

Equifax. Valentine v. Equifax Info. Serv., LLC, U.S. Dist. Ct. (Or.) Case No. 05-CV-0801-JO.

       There is no reason to depart from this well-settled rule of law.

       Even if the claims and settlement were relevant under Fed. R. Evid. 401, they should still




1
  In addition, there is no offset of a settlement with one defendant towards the judgment obtained
against another defendant in a FCRA case. See Thomas v. Trans Union, LLC, Case No. 00-CV-
1150-JE, at *18 (D. Or., Jan. 29, 2003). In any event, that is a post-trial legal matter, unrelated to
the determination of evidence at trial.


PAGE 3 – PLAINTIFF’S MOTIONS IN LIMINE AND MEMORANDUM IN SUPPORT
         Case 3:17-cv-02035-HZ         Document 73       Filed 07/29/19    Page 4 of 12




be excluded pursuant to Fed. R. Evid. 403, because the probative value is outweighed by

prejudice, confusion or waste of time. Allowing this evidence will produce all three.

       Plaintiff would have to present evidence about each of the claims against Equifax, as well

as the reasons for settling for the amount agreed to. Then Plaintiff would need to explain (and

attempt to allocate) the portions of each settlement that represented actual damages, punitive

damages, attorney fees and costs.

       Of course, Wells Fargo would want to cross-examine Plaintiff and offer its own evidence.

The result would be a mini-trial on all the claims Plaintiff made against Equifax. The jury would

become confused. Much time would be wasted. In addition, Plaintiff may be unfairly prejudiced

because the jury would hear about payments for damages caused by Equifax, based on different

conduct, facts and legal requirements, yet may think they cover damages caused by Wells Fargo.

       It is important to the settlement process that the amount of a confidential settlement

remain confidential. Protecting the confidentiality promotes settlement. Parties, including

Equifax, routinely require confidentiality as a condition of settlement.

       Settlements are generally not admissible under the Federal Rules of Evidence. Fed. R.

Evid. 408. Indeed, the public policy behind Rule 408 is to promote “the public policy favoring

the compromise and settlement of disputes.” Notes of Advisory Committee on Rules.

       Courts are extremely reluctant to compel production of a confidential settlement

agreement. “The strong public policy favoring settlement of disputed claims dictates that

confidentiality agreements regarding such settlements not be lightly abrogated.” Flynn v. PGE

Corp., 1989 U.S. Dist. LEXIS 11219, at 4 (D. Or. 1989).

       In Anderson v. Equifax Info. Serv., LLC, D. Or. Case No. CV-05-1741-ST, this Court

denied Trans Union’s motion to compel production of confidential settlement agreements with




PAGE 4 – PLAINTIFF’S MOTIONS IN LIMINE AND MEMORANDUM IN SUPPORT
         Case 3:17-cv-02035-HZ          Document 73        Filed 07/29/19     Page 5 of 12




other defendants. Trans Union sought de novo review. Judge Redden affirmed, holding the

settlement agreements “are not relevant, given the inability of Trans Union to obtain indemnity

or contribution under the FCRA from those defendants.” In Jansen v. Experian Information

Solutions, Inc., D. Or. Case No. CV-05-00385-BR, Judge Anna Brown denied Equifax’s motion

to compel production of confidential settlement agreements with Experian and Trans Union.

II.    Motion Two: Plaintiff moves to exclude any testimony, evidence, or argument by
       Wells Fargo in support of any defense based on Wells Fargo’s request to Plaintiff
       that he provide certain documents.

       Wells Fargo intends to argue that it did not violate FCRA § 1681s-2(b) by asserting that it

did not receive information from Plaintiff that it had requested on October 26, 2016 in response

to his direct dispute. It attempts to present this defense in various ways such as saying that it was

reasonable for it to request information from Plaintiff, that it needed to verify Plaintiff’s identity

to do an investigation of his dispute, and that it was reasonable not to delete the disputed

information until he provided the information requested and it could consider it.

       In summary, Wells Fargo’s defense is that it did not have to conduct a reasonable

investigation or otherwise comply with § 1681s-2(b) because plaintiff did not provide

information. This defense, and all related facts, is legally foreclosed because Plaintiff is making a

claim § 1681s-2(b). Wells Fargo’s contentions are irrelevant, misleading, and would lead to

confusion of the jury. 2




2
 Plaintiff made his direct dispute on October 19, 2016 through a letter from his attorney Mr.
Charne to Wells Fargo of that date. Mr. Charne also disputed by telephone with Wells Fargo on
October 26, 2016. That day, Wells Fargo sent Mr. Charne the request for information from
Plaintiff in response to his direct dispute. The first ACDV was not received by Wells Fargo until
October 29 or 30, 2016, which is after Wells Fargo’s request for information in response to his
direct dispute.


PAGE 5 – PLAINTIFF’S MOTIONS IN LIMINE AND MEMORANDUM IN SUPPORT
         Case 3:17-cv-02035-HZ          Document 73       Filed 07/29/19      Page 6 of 12




        Section 1681s-2(b) unambiguously provides that when a furnisher receives notice of a

consumer’s dispute from a credit reporting agency, it “shall (A) conduct an investigation with

respect to the disputed information” and perform the other duties in that subsection. There is no

provision allowing a furnisher to request a consumer provide information before the furnisher

must comply with those legal duties.

        The Sixth Circuit addressed this issue when a furnisher asserted as a defense that its

procedure is to require a consumer to file a fraud affidavit or a police report before it will

conduct further inquiry into a disputed claim. Boggio v. USAA Federal Savings Bank, 696 F.3d

611, 619 (6th Cir. 2012). The Court rejected that defense based on the plain language of the

statute, stating:

        “Second, the text of § 1681s-2(b) does not permit furnishers to require
        independent confirmation of materials contained in a CRA notice of a dispute
        before conducting the required investigation.” Id. at 619.

The court noted that “§ 1681s-2(b) does not specifically permit information furnishers to demand

further documentation from consumers before conducting an investigation.” Id. at 619, n 6.

        This defense was also rejected in Fregoso v. Wells Fargo Dealer Svcs, Inc., No. 11-cv-

10089-SJO-AGRx, 2012 WL 4903291 at *9 (C.D. Cal. Oct. 16, 2012). In Fregoso, the furnisher

asserted that the consumer “did not provide requested additional documentation supporting his

claim.” Id. at *8. The furnisher cited to § 1681g(e)(2), which allows a furnisher to request

identification from a consumer who has requested records related to an account alleged to be the

result of identity theft. The court held that the furnisher’s argument was irrelevant to the

consumer’s claim under § 1681s-2(b):

        “This has absolutely nothing to do with PCC’s obligations to investigate in good
        faith consumer disputes that might affect their credit record. PCC’s decision to
        reference this statute to discuss its investigation obligations is at best frivolous
        and extremely misleading.” Id.



PAGE 6 – PLAINTIFF’S MOTIONS IN LIMINE AND MEMORANDUM IN SUPPORT
         Case 3:17-cv-02035-HZ          Document 73       Filed 07/29/19      Page 7 of 12




       In Nelson v. Chase Manhattan Mortg., 282 F.3d 1057 (9th Cir. 2002), the Ninth Circuit

recognized the care that Congress used in fashioning the furnisher duties in § 1681s-2(b), and

why it provided a private right of action for violations of § 1681s-2(b) but not for violations of §

1681s-2(a), which provides a mechanism for consumers to dispute information directly with the

furnisher:

       “It can be inferred from the structure of the statute that Congress did not want
       furnishers of credit information exposed to suit by any and every consumer
       dissatisfied with the credit information furnished. Hence, Congress limited
       enforcement of the duties imposed by § 1681s-2(a) to governmental bodies. But
       Congress did provide a filtering mechanism in § 1681s-2(b) by making the
       disputatious consumer notify a CRA and setting up the CRA to receive notice of
       the investigation by the furnisher. See 15 U.S.C. § 1681i(a)(3) (allowing CRA to
       terminate reinvestigation of disputed item if CRA “reasonably determines that the
       dispute by the consumer is frivolous or irrelevant”). With this filter in place and
       opportunity for the furnisher to save itself from liability by taking the steps
       required by § 1681s-2(b), Congress put no limit on private enforcement under §§
       1681 n & o.” Id. at 1060.

       This “filtering mechanism” is fundamental to § 1681s-2(b). If the CRA thinks the dispute

is frivolous or irrelevant (such as not coming from the actual consumer), it can reject it and then

no notice of the dispute is sent to the furnisher. Thus, only disputes that pass an initial screening

for validity are forwarded to the furnisher. That is one reason Congress did not permit furnishers

to request information from consumers before complying with their duties under § 1681s-2(b).

       In contrast, § 1681s-2(a) allows a furnisher who gets a direct dispute to avoid doing an

investigation if the furnisher finds the dispute is frivolous or irrelevant, which can include

“failure of a consumer to provide sufficient information.” § 1681s-2(a)(8)(F).

       By claiming it could avoid compliance with § 1681s-2(b) until Plaintiff provided

requested information, Wells Fargo is adding a requirement to § 1681s-2(b) that Congress did

not enact. The Ninth Circuit emphasized that a court should not impose a limitation on the

consumer’s rights under § 1681s-2(b) that is not in the statute:



PAGE 7 – PLAINTIFF’S MOTIONS IN LIMINE AND MEMORANDUM IN SUPPORT
         Case 3:17-cv-02035-HZ         Document 73        Filed 07/29/19     Page 8 of 12




       “The statute has been drawn with extreme care, reflecting the tug of the
       competing interests of consumers, CRAs, furnishers of credit information, and
       users of credit information. It is not for a court to remake the balance struck by
       Congress, or to introduce limitations on an express right of action where no
       limitation has been written by the legislature.” Id.

       If Congress wished to permit furnishers to request identification information from

consumers before the duties in § 1681s-2(b) would apply, it would have said so. Congress

included such a provision in § 1681g(e)(2). It chose not to do so in § 1681s-2(b).

       Wells Fargo’s own expert, Dean Binder, recognizes the distinction between Wells

Fargo’s request for information from Plaintiff and its obligations under § 1681s-2(b). In Mr.

Binder’s initial expert report, he gave the opinion that Wells Fargo’s policy to require Plaintiff to

provide the items listed in their identity theft package prior the removing the account from the

credit report is reasonable and within industry practice. In deposition, Mr. Binder agreed that this

opinion does not address Wells Fargo’s responsibilities in regard to processing of the ACDV.

Declaration of Robert Sola, Exhibit 3, Dean Binder Deposition, 30:25-31:4.

       Wells Fargo’s defense that a consumer must provide information before it has to comply

with § 1681s-2(b) is directly contrary to the statutory language and undermines the entire

mechanism of § 1681s-2(b) that Congress took such care to construct. Moreover, allowing Wells

Fargo to use that defense conflates the procedures in § 1681s-2(a) with the procedures in §

1681s-2(b). This will cause jury confusion.

       In fact, Wells Fargo did not determine that Plaintiff’s direct dispute was frivolous or

irrelevant and did not provide Plaintiff with the required notification of such a determination. See

§ 1681s-2(a)(8)(F)(i) and (ii). Thus, if Wells Fargo is allowed to present evidence regarding an

alleged deficiency in Plaintiff’s direct dispute under § 1681s-2(a), Plaintiff can claim that Wells

Fargo violated § 1681s-2(a)(8).




PAGE 8 – PLAINTIFF’S MOTIONS IN LIMINE AND MEMORANDUM IN SUPPORT
         Case 3:17-cv-02035-HZ              Document 73   Filed 07/29/19     Page 9 of 12




        In addition, Plaintiff can claim that Wells Fargo violated other provisions in § 1681s-2(a)

related to furnishing inaccurate information, its duties to correct inaccurate information, and its

duties upon notice of identity theft. See § 1681s-2(a)(1)(2), (6). Thus, if Wells Fargo can present

evidence related to § 1681s-2(a), then Plaintiff should also be allowed to present evidence that

Wells Fargo violated various provisions of § 1681s-2(a). This could confuse the jury since

Plaintiff has no private right of action for violation of § 1681s-2(a).

        Furthermore, it would not be fair to Plaintiff to allow Wells Fargo to use an alleged

defect in his direct dispute under § 1681s-2(a) as a defense to his claim under § 1681s-2(b)

because the alleged defect would only be relevant to a dispute under § 1681s-2(a) for which

Plaintiff has no private right of action.

III.    Motion Three: Plaintiff moves to exclude testimony of any witness who lacks
        personal knowledge of the matters testified to.

        Fed. R. Evid. 602 provides: “A witness may not testify to a matter unless evidence is

introduced sufficient to support a finding that the witness has personal knowledge of the matter.”

        In deposition, Wells Fargo’s corporate witness speculated about actions taken by other

employees, including persons who processed ACDVs, as well as their motivation or intent (e.g.

that an action was done by “mistake” or unintentionally), without any personal knowledge of

those matters. Similarly, the witness statements of Wells Fargo indicate that witnesses will

discuss the actions taken by other employees in response to ACDVs. These witnesses should be

barred from testifying to any actions about which they do not have personal knowledge.

IV.     Motion Four: Plaintiff moves to exclude opinion testimony of any witness who has
        not been designated and admitted as an expert witness.

        Wells Fargo is calling fact witnesses to discuss its procedures and the actions it took.

These witnesses should not be allowed to offer opinions because they are not qualified and have




PAGE 9 – PLAINTIFF’S MOTIONS IN LIMINE AND MEMORANDUM IN SUPPORT
        Case 3:17-cv-02035-HZ          Document 73       Filed 07/29/19     Page 10 of 12




not been designated as experts. Examples of inadmissible opinion testimony would include

opinions on the reasonableness, necessity, or adequacy of Wells Fargo’s actions or procedures.

V.     Motion Five: Plaintiff moves to exclude testimony, evidence, or reference that
       attempts to blame others for Wells Fargo’s failure to comply with the FCRA.

       It is apparent from Wells Fargo’s expert reports that it will attempt to blame others for its

violations of the FCRA. This includes blaming the identity thief, Plaintiff, and the credit bureaus.

Wells Fargo alone was obligated to comply with the requirements of § 1681s-2(b). No other

party can cause Wells Fargo to violate the FCRA. It is solely Wells Fargo’s responsibility.

Additionally, there is no right to indemnity or contribution under the FCRA. See Boatner v.

ChoicePoint Workplace Solutions, Inc., CV-09-1502-MO, 2010 WL 1838727 (D. Or. May 6,

2010). Wells Fargo cannot blame others for its violations of the FCRA.

VI.    Motion Six: Plaintiff moves to exclude testimony, evidence, or reference about what
       would have happened had Plaintiff provided requested information to Wells Fargo.

       Wells Fargo should be precluded from offering any evidence or argument at trial about

what allegedly would have happened if Plaintiff had provided the information and/or documents

it requested. This is sheer speculation. See Fed. R. Evid. 602, 701. Even Wells Fargo’s experts

admit it is only guesswork. Wells Fargo’s witnesses cannot have personal knowledge of events

that never took place. Wells Fargo should not be permitted to suggest to the jury that it can

forecast an alternative future, and that if only Plaintiff had provided information it requested then

Wells Fargo would have deleted the fraudulent account.

       Additionally, any such speculation is also irrelevant to the claims in this case. As

explained above, § 1681s-2(b) does not permit a furnisher to delay or avoid its duties to

investigate because it is waiting for information from a consumer.




PAGE 10 – PLAINTIFF’S MOTIONS IN LIMINE AND MEMORANDUM IN SUPPORT
        Case 3:17-cv-02035-HZ         Document 73       Filed 07/29/19      Page 11 of 12




VII.   Motion Seven: Plaintiff moves to exclude testimony, evidence, or reference to actions
       or procedures of Wells Fargo’s Credit Bureau Dispute Resolution Team or Fraud
       Department that were not disclosed during discovery.

       Fed. R. Civ. P. 37(c)(1) provides that “if a party fails to provide information or identify a

witness as required by Rule 26(a) or (e), the party is not allowed to use that information or

witness to supply evidence … at a trial…” Fed. R. Civ. P. 26(e)(1) requires a party to

supplement or correct its discovery responses that are incomplete or incorrect. Plaintiff has taken

extensive discovery on the actions and procedures of Wells Fargo’s Credit Bureau Dispute

Resolution Team and Fraud Department. Well Fargo should not be allowed to introduce any

testimony or evidence of actions or procedures that were not disclosed during discovery.

VIII. Motion Eight: Plaintiff moves to exclude testimony, evidence, or reference to actions
      or investigations performed by Wells Fargo employees or agents that were not
      disclosed during discovery.

       Wells Fargo may attempt to discuss actions it took regarding other consumer disputes or

claim other consumers acted differently than Plaintiff. Such testimony should be excluded. First,

Wells Fargo has not disclosed any specific consumers it intends to reference. This prevented

plaintiff from conducting any discovery into the circumstances of those particular situations. See

Fed. R. Civ. P. 37(c)(1), 26(e)(1). Second, the jury will not know anything about the other

consumer involved, the reasons for the actions taken, or the circumstances of the individual case.

Third, any such testimony would be based on inadmissible hearsay. Fed. R. Evid. 801, 802.

Dated this 29th day of July 2019.
                                              RESPECTFULLY FILED,

                                              /s/ Robert S. Sola______________
                                              Robert S. Sola, OSB No. 844541
                                              Robert S. Sola, P.C.
                                              1500 SW First Avenue
                                              Suite 800
                                              Portland, Oregon 97201
                                              rssola@msn.com


PAGE 11 – PLAINTIFF’S MOTIONS IN LIMINE AND MEMORANDUM IN SUPPORT
        Case 3:17-cv-02035-HZ        Document 73       Filed 07/29/19     Page 12 of 12




                                CERTIFICATE OF SERVICE

I certify that I caused this document to be served on the following via the Court’s ECF system and
via email to:

       Timothy J. Fransen
       tfransen@cosgravelaw.com
       Robert E. Sabido
       rsabido@cosgravelaw.com
       Daniel Peterson
       dpeterson@cosgravelaw.com

       Attorneys for Defendant Wells Fargo Bank, N.A.

Dated: July 29, 2019

                                     /s/ Robert S. Sola
                                     Robert S. Sola, OSB No. 844541
                                     Robert S. Sola, P.C.
                                     1500 SW First Avenue, Suite 800
                                     Portland, Oregon 97201
                                     rssola@msn.com
                                     Telephone 503-295-6880

                                     Kelly D. Jones, OSB No. 074217
                                     The Law Office of Kelly D. Jones
                                     kellydonovanjones@gmail.com
                                     Direct 503-847-4329


                                     Of Attorneys for Plaintiff Matthew Sponer




PAGE 1 – CERTIFICATE OF SERVICE
